Case 1:19-cv-00036-JJM-LDA Document 33 Filed 01/22/20 Page 1 of 2 PageID #: 466




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


  DANIELLE LEMA,

                 Plaintiff,

  v.                                                 C.A. No. 1:19-cv-00036-JJM-LDA

  FEDERAL HOUSING FINANCE AGENCY,
  FEDERAL NATIONAL MORTGAGE
  ASSOCIATION, NATIONSTAR
  MORTGAGE LLC,

                 Defendants.


              JOINDER TO NATIONSTAR MORTGAGE LLC’S
 MOTION TO DISMISS BY DEFENDANTS FEDERAL HOUSING FINANCE AGENCY
          AND FEDERAL NATIONAL MORTGAGE ASSOCIATION


        Defendants Federal Housing Finance Agency, and Federal National Mortgage Association

(“Defendants”), join in the Motion to Dismiss filed by Defendant Nationstar Mortgage, LLC on

January 8, 2020 (the “Motion to Dismiss”). (ECF No. 32.)

        For the reasons stated and authorities cited in the Motion to Dismiss—which Defendants

adopt in full and incorporate herein—this Court should dismiss Plaintiff Danielle Lema’s

Complaint (ECF No. 1) in its entirety for lack of jurisdiction. The Plaintiff’s claims are moot

following an August 28, 2019 short sale of the property at issue. Moreover, the Plaintiff no longer

owns the property at issue, nor is she responsible for $100,000.00 previously owed under the terms

of her note and mortgage. Further, as detailed in the Motion to Dismiss, the Plaintiff’s claims

concerning an alleged failure to comply with contractual and statutory notice requirements are

demonstrably false. The Plaintiff’s claims are moot and this Complaint should be dismissed in its

entirety and as to all defendants in this action.



                                                                                  1017014\304992718.v1
Case 1:19-cv-00036-JJM-LDA Document 33 Filed 01/22/20 Page 2 of 2 PageID #: 467




       For the reasons stated in the Motion to Dismiss filed by Defendant Nationstar Mortgage,

LLC, Defendants Federal Housing Finance Agency, and Federal National Mortgage Association

join in and request dismissal of Plaintiff Danielle Lema’s Complaint.



                                                       Respectfully submitted,

                                                       FEDERAL HOUSING FINANCE AGENCY
                                                       and FEDERAL NATIONAL MORTGAGE
                                                       ASSOCIATION,

                                                       By Their Attorney,

                                                        /s/ Samuel C. Bodurtha
                                                       Samuel C. Bodurtha, Bar No. 7075
                                                       HINSHAW & CULBERTSON LLP
                                                       56 Exchange Terrace, 5th Floor
                                                       Providence, RI 02903
                                                       Telephone: (401) 751-0842
                                                       Facsimile: (401) 751-0072
                                                       sbodurtha@hinshawlaw.com
 Dated:     January 22, 2020




                                CERTIFICATE OF SERVICE

        I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
January 22, 2020.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha




                                                 2
                                                                                   1017014\304992718.v1
